Citation Nr: 1119869	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-14 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1968.  Service in Vietnam is indicated by the evidence of record.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied the Veteran's service-connection claim for PTSD, bipolar disorder, panic disorder, depression and agoraphobia.  The Veteran disagreed with this decision and perfected an appeal as to this issue.

In December 2007, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ) that is no longer employed at the Board.  The Veteran was offered an opportunity to appear before another VLJ in a letter dated August 13, 2010.  The Veteran subsequently specified that he would not attend another hearing in correspondence dated August 24, 2010.  A transcript of the December 2007 hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim in March 2008 for additional evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA mental health examination to determine the nature and etiology of his claimed disabilities.  The Veteran failed to report to two scheduled examinations, indicating that he was unable to keep his appointments because he was housebound.  In accordance with the provisions of 38 C.F.R. § 3.655(b), the Appeals Management Center (AMC) subsequently readjudicated the Veteran's original service-connection claim on the record before it in a June 2010 supplemental statement of the case (SSOC).  The Veteran's claims folder was then returned to the Board for further appellate review. 

In January 2011, the Board solicited an expert medical opinion from a physician with the Veterans Health Administration (VHA) concerning the nature and etiology of the Veteran's psychiatric disability or disabilities.  In February 2011, the Board received the requested VHA opinion.  The Veteran was afforded an opportunity to respond to this opinion, or to provide additional argument and evidence.  In a letter received on March 2, 2011, the Veteran specified that he has no further argument or evidence to submit, and would like the Board to immediately proceed with the adjudication of his appeal.  See the Veteran's March 2011 Medical Opinion Response Form.  


FINDINGS OF FACT

1.  The evidence of record supports a finding that the Veteran currently has PTSD that is related to his military service.

2.  The evidence of record does not support a finding that the Veteran has a psychiatric disability other than PTSD that was caused or aggravated by his active duty military service.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, PTSD was caused by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002);     38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  A psychiatric disability other than PTSD was not caused or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1111, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding his service-connection claim was most recently sent to the Veteran in April 2008.  This letter appears to be adequate.  The Board however need not discuss in detail the sufficiency of this VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2002);               38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).         

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard [e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror].  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                   § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a current psychiatric disability, including PTSD, that was caused by his active duty military service.  

As noted above, establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).         

Moving first to element (2), in-service stressor, the VA has confirmed that the Veteran's unit was subjected to rocket attacks and sniper fire during service in Vietnam.  See the April 6, 2010 AMC Memorandum [noting that a response from the U.S. Army and Joint Services Records Research Center (JSRRC) recently indicated that the Veteran's unit reported a mortar attack on its compound at a time during the Veteran's Vietnam service].  The Court has held that the fact that a veteran was stationed with a unit that sustained attacks strongly suggests that the Veteran was, in fact, exposed to these attacks.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The Board additionally finds Veteran's account of these attacks to be consistent with the places, types, and circumstances of his service within a location involving "fear of hostile military or terrorist activity."  The Board accordingly finds the Veteran's assertions of in-service rocket fire credible, and that this stressor is corroborated.   Element (2) of 38 C.F.R. § 3.304(f) is therefore satisfied.       

Moving next to element (1), current disability, the Board initially notes that because the Veteran's post-service treatment records contained evidence of multiple different mental health diagnoses [referred to by the February 2004 VA examiner as a "constellation of problems [that] are chronic and complex"] without any opinions as to etiology, the Board solicited an expert medical assessment in January 2011 so that the current nature and etiology of each of the Veteran's mental disabilities could be addressed.  As noted above, the Board received this expert opinion in February 2011.

After thoroughly reviewing the Veteran's past medical history, the February 2011 VHA expert, Dr. J.E.P. specifically diagnosed the Veteran with PTSD as defined by the DSM-IV.  As such, element (1) of 38 C.F.R. § 3.304(f) is also satisfied.  

Finally, with respect to element (3), relationship or nexus, Dr. J.E.P. specified that the Veteran's PTSD did not pre-exist his enlistment into active duty service, "as it does not appear that he had any major stressors prior to his military service."  Dr. J.E.P. pertinently acknowledged the Veteran's documented problems with anxiety upon entry into service [see the Veteran's May 1966 Report of Medical History], but stated "[i]t is generally accepted by the medical community that an underlying problem with anxiety predisposes you to having PTSD problems if later exposed to a significant stressor."  Dr. J.E.P. opined that it "is as likely as not" that the Veteran's PTSD was caused by his above-referenced verified combat stressor.     See the February 2011 opinion of Dr. J.E.P., page 3.  

Crucially, there is no medical evidence of record contrary to the expert medical opinion of Dr. J.E.P.  Indeed, the Veteran has been diagnosed with an acquired psychiatric disability that is medically linked to a verified in-service stressor.  Accordingly, element (3) of 38 C.F.R. § 3.304(f), and therefore all elements, have been satisfied.  The benefit sought on appeal is granted.

The Board additionally notes that Dr. J.E.P. also diagnosed the Veteran with two other disabilities-namely, panic disorder with agoraphobia, and bipolar disorder.  Significantly, however, Dr. J.E.P. did not link these disabilities to service.  Rather, Dr. J.E.P. found that the Veteran's panic disorder with agoraphobia pre-existed enlistment, and was not aggravated beyond normal progression during military service.  Dr. J.E.P. also found that the Veteran's bipolar disorder, diagnosed well after service, did not pre-exist service and is not as likely as not related to service.  Notably, Dr. J.E.P. specifically indicated that the Veteran did not have a personality disorder, but rather indicated that the Veteran's symptoms are "better accounted for" as a consequence of his anxiety and his bipolar disorder.  

In any event, the Board notes that the medical evidence of record is unclear in distinguishing between symptoms caused by the Veteran's now service-connected PTSD and his other nonservice-connected psychiatric disabilities.  See Dr. J.E.P.'s February 2011 opinion, page 4 [noting that there is "no generally accepted clinical method for determining the percentage of current disability that is related to his PTSD"].  For the purposes of assigning an initial rating for the Veteran's PTSD disability, absent evidence differentiating between symptomatology related to service-connected and nonservice-connected psychiatric disorder, VA should consider all of the Veteran's mental health symptomatology to be related to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The matter of assignment of a disability evaluation will be addressed by the agency of original jurisdiction when it implements this decision.  


ORDER

Service connection for PTSD is granted.

Service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


